COURT OF APPEALS OF VIRGINIA


              Present: Judges Fulton, Ortiz and Raphael
UNPUBLISHED



              D’NIQUA KESHAE WILLIAMS
                                                                               MEMORANDUM OPINION *
              v.     Record No. 0869-21-1                                          PER CURIAM
                                                                                   MAY 17, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                               Bryant L. Sugg, Judge

                               (Scott Michael Ehrenworth, on brief), for appellant. Appellant
                               submitting on brief.

                               (Jason S. Miyares, Attorney General; Justin B. Hill, Assistant
                               Attorney General, on brief), for appellee.


                     Appellant, D’Niqua Keshae Williams, appeals from the decision of the Circuit Court of the

              City of Newport News revoking and resuspending a portion of her previously suspended sentence.

              Appellant contends that the trial court abused its discretion by imposing four months of her ten-year

              suspended sentence because “the absconding amounted to simple confusion on [her] part, [she]

              maintained steady employment, and she avoided incurring any new criminal charges.” Appellant

              waived oral argument but the Commonwealth did not. After examining the briefs and record in this

              case, the panel unanimously holds that oral argument is unnecessary because “the appeal is wholly

              without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). We affirm the decision of the trial court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       On May 31, 2019, the trial court convicted appellant of burglary and imposed a sentence of

ten years’ imprisonment, with all time suspended.1 Appellant’s suspended sentence was

conditioned on one year of supervised probation, which included appellant “comply[ing] with all

rules and requirements set by the Probation Officer, to include drug testing/treatment and an anger

management program.”

       Approximately nine months later, appellant’s probation officer filed a major violation report

and requested that a capias be issued because appellant had not complied with the conditions of

probation. Appellant had tested positive for illegal substances, had failed to report for color code,

had failed to report for intake appointments with South Eastern Family Project, and had not yet

begun or completed anger management. The trial court issued a rule to show cause. Appellant

appeared before the court, and the matter was continued. Appellant’s probation officer

subsequently filed an addendum, reporting that appellant had absconded from supervision. After

appellant did not appear at the continued hearing, the trial court issued a capias. Appellant was

arrested and released on bond. Appellant’s probation officer then informed the trial court that

appellant had failed to report and maintain contact as instructed.

       At the revocation hearing, the trial court received into evidence the probation officer’s major

violation report and addenda. Appellant acknowledged that she had failed to maintain contact with

her probation officer for several reasons. Appellant stated that she was “confused” because of the

various court dates and the changes with her probation officer. Appellant further offered that she

had broken her foot and was dealing with the death of her sister from coronavirus. She stated that

she had problems with her mail and had “just recently got the letter” from her probation officer



       1
         The trial court also convicted appellant of misdemeanor assault and battery and imposed
a sentence of twelve months’ incarceration, with all time suspended.
                                               -2-
about a missed meeting. And appellant explained that she had failed to contact her probation officer

because she was preoccupied with her job and her children.

        At the conclusion of the evidence, the Commonwealth emphasized that it was appellant’s

“duty to follow up [with her probation officer] and follow the terms and conditions of the [c]ourt.”

The Commonwealth argued that probation “was not a priority for her, and she needs to face some

consequences for not making it a priority.” The Commonwealth noted that the guidelines

recommended an active sentence between three months and one year. It asked the trial court to

revoke appellant’s previously suspended sentence and impose an active sentence of “at least 3

months.” Although appellant acknowledged that she did “need to face consequences,” she

emphasized that she had not “pick[ed] up” any new charges and that she had a job. Appellant asked

the trial court to deviate downward from the guidelines or sentence her at the low end of the

guidelines. In allocution, appellant asked the trial court to consider that she was a single mother of

four “small children,” ranging from one to seven years of age.

        After hearing the evidence and arguments, the trial court advised appellant that she needed

to stay in contact with her probation officer or to ask her attorney for help. The trial court found

appellant in violation of her probation, revoked her previously suspended sentence, and resuspended

all but four months. This appeal followed.

                                             ANALYSIS

        Appellant argues that the trial court abused its discretion when it revoked her previously

suspended sentence and imposed an active sentence of four months. After suspending a sentence, a

trial court “may revoke the suspension of sentence for any cause the court deems sufficient that

occurred at any time within the probation period, or within the period of suspension fixed by the

court.” Code § 19.2-306(A). “When a defendant fails to comply with the terms and conditions of a

suspended sentence, the trial court has the power to revoke the suspension of the sentence in whole

                                                  -3-
or in part.” Alsberry v. Commonwealth, 39 Va. App. 314, 320 (2002). “In revocation appeals, the

trial court’s ‘findings of fact and judgment will not be reversed unless there is a clear showing of

abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013) (quoting Davis v.

Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is considered in the light most

favorable to the Commonwealth, as the prevailing party below.” Id.

        Appellant acknowledges that the trial court had the authority to revoke her suspended

sentence for failure to comply with the terms of probation. Nevertheless, appellant maintains that

the trial court’s sentence was “excessively harsh” and “unwarranted under the totality of the

circumstances.” Appellant argues that although she “undoubtedly violated the conditions of her

probation by failing to maintain contact with her probation officer, [she] didn’t simply disappear

and live life on the lam.” Appellant notes that she had “maintained employment . . . , supported her

four young children as a single parent, and did not incur any new criminal charges, aside from the

probation violation charge.”

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). By continuing to disregard the terms of her suspended sentence, appellant demonstrated

that she was not amenable to rehabilitation. “When coupled with a suspended sentence, probation

represents ‘an act of grace on the part of the Commonwealth to one who has been convicted and

sentenced to a term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010)

(quoting Price v. Commonwealth, 51 Va. App. 443, 448 (2008)). Appellant failed to make

productive use of the grace that had been extended to her.

        The uncontroverted evidence establishes that appellant violated the conditions of her

probation by failing to maintain contact with her probation officer. At the revocation hearing, the

                                                 -4-
trial court heard appellant’s testimony about her family circumstances and why she failed to

maintain contact with her probation officer. Appellant testified that she was “confused . . . [about

who her] probation officer was” and that she was not receiving her mail. Appellant also expressed

that she had several personal reasons that kept her preoccupied and unable to contact her probation

officer, including an injury, her job, caring for her children, and the loss of her sister. It was within

the trial court’s purview to weigh any mitigating factors appellant presented. Keselica v.

Commonwealth, 34 Va. App. 31, 36 (2000). The record establishes that the trial court had

sufficient cause to revoke appellant’s suspended sentence. Accordingly, we hold that the sentence

the trial court imposed represents a proper exercise of discretion. See Alsberry, 39 Va. App. at

321-22 (finding that the court did not abuse its discretion by imposing the defendant’s previously

suspended sentence in its entirety “in light of the grievous nature of [the defendant’s] offenses

and his continuing criminal activity”).

        Moreover, to the extent that appellant argues that her sentence was disproportionate, this

Court declines to engage in a proportionality review in cases that do not involve life sentences

without the possibility of parole. Cole v. Commonwealth, 58 Va. App. 642, 653-54 (2011). We

noted in Cole that the Supreme Court of the United States “has never found a non-life ‘sentence

for a term of years within the limits authorized by statute to be, by itself, a cruel and unusual

punishment’ in violation of the Eighth Amendment.” Id. at 653 (quoting Hutto v. Davis, 454

U.S. 370, 372 (1982) (per curiam)). Cf. Vasquez v. Commonwealth, 291 Va. 232, 243 (2016)

(rejecting Eighth Amendment challenge to 133-year active sentence because the sentence was

imposed for “eighteen separate crimes”).

                                            CONCLUSION

        For the foregoing reasons, the trial court’s decision is affirmed.

                                                                                                Affirmed.

                                                  -5-